Case 1:19-cv-23887-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 19-CV-23887

 LUIS CARMENATES,

          Plaintiff,

 vs.

 ALLAN INDUSTRIES, INC.,

       Defendant.
 ________________________________/

                                            COMPLAINT

          COMES NOW, Plaintiff, Luis Carmenates, sues Defendant, Allan Industries, Inc. based

 on the following good cause:

                              PARTIES, JURISDICTION, AND VENUE

 1. Plaintiff, Luis Carmenates​, was and is a ​sui juris resident of Miami-Dade County, Florida,

       at all times material. He was an hourly non-exempt employee of the Defendant, as the term

       “employee” is defined by 29 U.S.C § 203 (e) who consents to participate in this lawsuit.

 2. Defendant, Allan Industries, Inc., is a ​sui juris New Jersey ForProfit Corporation that

       regularly transacts business within Miami-Dade County. Upon information and belief, the

       Defendant was Plaintiff’s FLSA employer for Plaintiff’s respective period of employment

       (“the relevant time period”). The Defendant ran the day-to-day operations for the relevant

       time period, was responsible for paying Plaintiff’s wages for the relevant time period,

       controlled Plaintiff’s work and schedule, and was therefore Plaintiff’s “employer” as defined

       by 29 U.S.C 203 (d).



                                                   1
Case 1:19-cv-23887-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 2 of 7



 3. Defendant employed Plaintiff.

 4. This Court has jurisdiction over Plaintiff’s FLSA claims.

 5. Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendant transacts business in

    this District, because the corporate Defendant maintains an office in this District, and

    because most if not all of the operational decisions affecting Plaintiff’s employment were

    made in this District, while Plaintiff worked in Miami-Dade County, where payment was to

    be received.

                                        Background Facts

 6. Plaintiff worked for Defendant as a Janitor, from on or about August 16, 2019, through on or

    about September 10, 2019.

 7. From approximately August 16, 2019, through on or about September 10, 2019, Defendant

    required that plaintiff work at the employer’s customers’ locations.

 8. To the extent that records exist regarding the exact dates of Plaintiff’s employment eist, and

    of the times he worked each work day, such records are in the exclusive custody of

    Defendant.

 9. Plaintiff was a Janitor and his duties included dusting, sweeping, vacuuming, mopping,

    restroom cleaning, office cleaning, and trash removal, etc.

 10. Defendant’s business activities involve those to which the Fair Labor Standards Act applies.

 11. Both the Defendant’s business and the Plaintiff’s work affects interstate commerce for the

    relevant time period.

 12. Plaintiff’s work for the Defendant affected interstate commerce for the relevant time period

    because the materials and goods included, were not limited to office cleaning supplies, were



                                                2
Case 1:19-cv-23887-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 3 of 7



    produced outside of the country, that plaintiff used on a constant and/or continual basis

    and/or that were supplied to Plaintiff by the Defendant to use on the job moved through

    interstate commerce prior to and/or subsequent to Plaintiff’s use of the same.

 13. Plaintiff’s work for the Defendant was actually in and/or closely related to the movement of

    commerce while Plaintiff worked for the Defendant that the Fair Labor Standards Act applies

    to Plaintiff’s work for the Defendant.

 14. Additionally, Defendant regularly employed two or more employees for the relevant time

    period who handled goods or materials that travelled through interstate commerce, or used

    instrumentalities of interstate commerce, such as medical equipment, computers, printers and

    fact and copy machines, thus making Defendant’s business an enterprise covered under the

    Fair Labor Standards Act.

 15. Upon information and belief, the Defendant had gross sales or business done in excess of

    $500,000 annually for the years 2016, 2017, and 2018.

 16. Upon information and belief, the Defendant’s gross sales or business is expected to exceed

    $500,000 for the year 2019.

 17. Defendant agreed to pay Plaintiff at an hourly rate of $9.00 per hour.

 18. From approximately August 16, 2019, through September 10, 2019, Plaintiff’s overtime rate

    was $13.50 per hour for hours worked over 40 hours each work week.

 19. Plaintiff was not paid for twenty (20) hours of overtime worked between August 19, 2019,

    September 1, 2019; therefore, Plaintiff is owed $13.50 per hour for twenty (20) hours of

    overtime worked within this time period.

 20. Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied by Plaintiff.



                                                  3
Case 1:19-cv-23887-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 4 of 7



 21. Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all services

    rendered.

                          COUNT I. FLSA OVERTIME VIOLATION

    Plaintiff reincorporates and re-alleges paragraphs 1-21 set forth fully herein and further

 alleges as follows:

 22. Plaintiff claims he is owed for twenty (20) hours of overtime worked within the relevant time

    period as required by the Fair Labor Standards Act.

 23. Plaintiff alleges he notified Defendant on various occasions about the discrepancy, but

    Defendant refused to pay him.

 24. Defendant willfully and intentionally refused to pay Plaintiff’s overtime wages from

    approximately August 19, 2019, through September 1, 2019, as required by the Fair Labor

    Standards Act.

 25. Defendant either recklessly failed to investigate whether their failure to pay Plaintiff time and

    a half for overtime hours worked from approximately August 19, 2019, through September 1,

    2019, violated the Fair Labor Standards Act, they intentionally misled Plaintiff to believe that

    Defendant were not required to pay Plaintiff time and a half for overtime hours worked from

    approximately August 19, 2019, through September 1, 2019, and/or Defendant concocted a

    scheme pursuant to which they deprived Plaintiff time and a half pay earned from

    approximately August 19, 2019, through September 1, 2019.

 26. Plaintiff is entitled to a back pay award of at least his proper time and a half rate for all

    overtime hours worked from approximately August 19, 2019, through September 1, 2019,

    plus an equal amount as a penalty, plus attorneys’ fees and costs.



                                                  4
Case 1:19-cv-23887-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 5 of 7



    WHEREFORE, Plaintiff, Luis Carmenates, demands the entry of judgment in his favor and

    against the Defendant, Allan Industries, Inc., after trial by jury and as follows:

                       a. That Plaintiff recover compensatory overtime wage damages and an equal

                          amount of liquidated damages as provided under the law and in 29 U.S.C

                          § 216(b);

                       b. That Plaintiff recover prejudgment interest if he is not awarded liquidated

                          damages;

                       c. That Plaintiff recover an award of reasonable attorney fees, costs, and

                          expenses pursuant to the FLSA;

                       d. That Defendant be ordered to make Plaintiff whole by providing

                          appropriate overtime wage pay and other benefits wrongly denied in an

                          amount to be shown at trial and other affirmative relief;

                       e. That Plaintiff recover all interest allowed by law; and

                       f. Such other and further relief as the Court deems just and proper.



                                 COUNT II. FLSA RETALIATION

    Plaintiff reincorporates and re-alleges paragraphs 1-21 set forth fully herein and further

 alleges as follows:

 27. The FLSA, at 29 U.S.C. §215(a)(3), provides that “it shall be unlawful for any person... to

    discharge or in any other manner discriminate against any employee because such employee

    has filed any complaint or instituted or caused to be instituted any proceeding under or related

    to this chapter, or has testified or is about to testify in any such proceeding, or has served or is



                                                    5
Case 1:19-cv-23887-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 6 of 7



    about to serve on an industry committee.”

 28. Plaintiff spoke to his supervisor, Mr. Walter (lnu) (“Mr. Walter”) on or about September 3,

    2019, regarding not receiving overtime pay for the previous two weeks.

 29. Thereafter, and in response to Plaintiff inquiring about not receiving overtime pay,

    Mr. Walter denied owing Plaintiff overtime pay, and subsequently terminated Plaintiff on our

    about September 10, 2019.

 30. As a direct and proximate result of Defendant’s Retaliation against Plaintiff, Plaintiff has

    suffered damages.

     WHEREFORE Plaintiff, Luis Carmenates, demands the entry of a judgment in his favor and

 against Defendant, Allan Industries, Inc., after trial by jury and as follows:

                        a. That Plaintiff recover compensatory damages and an equal amount of

                        liquidated damages as provided under the law and in 29 U.S.C. § 216(b);

                        b. That Plaintiff recover pre-judgment interest if he is not awarded

                        liquidated damages;

                        c. That Plaintiff recover an award of reasonable attorneys fees, costs, and

                        expenses pursuant to the FLSA;

                        d. That Plaintiff recover all interest allowed by law; and

                        e. Such other and further relief as the Court deems just and proper.



                                    DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury on all issues so triable.




                                                   6
Case 1:19-cv-23887-CMA Document 1 Entered on FLSD Docket 09/18/2019 Page 7 of 7




 Dated this 18​th​ day of September, 2019.

                                                 Respectfully submitted,

                                                 By: ​/s/ Gadiel A. Espinoza, Esq.
                                                 Gadiel A. Espinoza, Esq.
                                                 Florida Bar No. 121831

                                                 PEREGONZA LAW GROUP, PLLC
                                                 1414 NW 107th Ave, Suite 302
                                                 Doral, FL 33172
                                                 Tel. (786) 650-0202
                                                 Fax. (786) 650-0200
                                                 Email: ​gadiel@PereGonza.com
                                                 Email: ​office@peregonza.com
                                                 Attorneys for Plaintiff




                                             7
